CARPENTER, J.
This matter is now before the Court for hearing upon demurrer filed by the respondent to the complainant’s bill of complaint. The Court at this time is not going to consider any of the grounds for demurrer excepting the second ground, which to some extent covers all of the grounds. The second ground is as follows: “It does not appear in and by said bill that the complainant’s alleged claim has been reduced to judgment”.
After examining many cases, this Court is of the opinion that the complainant must allege either that, her claim has been reduced to judgment or that she has some legal excuse for failure to reduce said claim to judgment.
Merchants National Bank vs. Walter Paine, 3rd et als., 13 R. I. 592;
Ginn vs. Brown, 14 R. I. 524;
Stone vs. Westcott et als. 18 R. I. 517.
For complainant: Joseph H. Coen.
For respondent: Quinn, Kernan & Quinn.
Therefore, the Court sustains the demurrer on the second ground.